Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered April 5, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted murder in the second degree and criminal possession of marihuana in the second degree.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed.
Memorandum: We are advised that, by order dated October 7, 2003, County Court granted defendant’s motion to vacate the judgment of conviction pursuant to CPL 440.10. Thus, defendant’s direct appeal from the judgment of conviction must be dismissed as moot (see People v James, 212 AD2d 822 [1995]; People v Pimental, 189 AD2d 788 [1993]; see also People v Sharkey, 41 AD2d 1018 [1973]). Present—Wisner, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.